DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Acknowledgement is made for Applicants reply filed on 02/08/2022 in response to the Office Action mailed on 12/09/2021. Claims 9-10 and 27 (claim mislabeled as a second occurrence of claim 26) are currently canceled. Claims 1, 3-4, 11, 13, 15-17, 22, 26, 28, 32, 41, 55, 58-59 and 62 are present for examination.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The application has been amended as follows: 
Canceled claim 27 was properly numbered as 27  in the claim set of 04/28/2020. However this claim was renumbered as a second occurrence of claim 26 in the claim set of 10/21/2021. Therefore the second occurrence of claim 26 is renumbered as canceled claim 27. 

All rejections are hereby withdrawn. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The closest prior art disclosures by Weber et al (US 7,262042 or US 7,449187 taught a recombinant polypeptide from the Bacillus Gibsonii-clad with proteolytic activity. Said sequence comprises a 96.5% identity to SEQ ID NO: 69, the alkali protease in the instant application. However, a recombinant polypeptide or active fragment thereof comprising at least 97% sequence identity to SEQ ID NO: 69 from the Bacillus Gibsonii-clad with proteolytic activity was taught in the prior art. To form this determination the Office has relied on the holdings of: In re Deuel, 51 F.3d 1552, 1558-59, 34 USPQ2d 1210, 1215" (Fed. Cir. 1995); and In re Bell, 991 F.2d 781, 26 USPQ2d 1529 (Fed. Cir.1993). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion:  Claims 1, 3-4, 11, 13, 15-17, 22, 26, 28, 32, 41, 55, 58-59 and 62 are allowed.
		Claims 9-10 and 27 (claim mislabeled as a second occurrence of claim 26) are currently canceled.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937. The examiner can normally be reached Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAGNEW H GEBREYESUS/            Primary Examiner, Art Unit 1652                                                                                                                                                                                            		February 14, 2022.